DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2014/0354185 A1).
Re claims 1 and 10, Yoshida discloses an electro-optical panel (2) including a display region; a holder (1) configured to hold the electro-optical panel; a first temperature detecting element (10) disposed at the electro-optical panel; and a second temperature detecting element (20) disposed at the holder.  Yoshida does not disclose the device wherein when four quadrants are defined by an X axis passing through a center of the display and orthogonal to the X axis line, the first temperature detecting element are disposed at the same quadrant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein when four quadrants are defined by an X axis passing through a center of the display and orthogonal to the X axis line, the first temperature detecting element are disposed at the same quadrant.  Yoshida discloses that the temperature sensor (10) detects the temperature where the ambient temperature is added to the display device-derived temperature (paragraph 0048).  Therefore, the temperature sensor (10) is not restricted to the location disclosed in Fig. 1, but anywhere the ambient temperature is added to the display device-derived temperature.  As described by Yoshida, the sensor may be in contact or separate from the display panel, so long as it is disposed within a range where it is influenced by heat (paragraph 0049).  This would include an area of the display panel nearer to the temperature sensor (20) in the same quadrant.  
Re claim 2, Yoshida discloses the device wherein the first temperature detecting element detects a temperature of the electro-optical panel (at least partially), and the second temperature detecting element detects a temperature of the holder (since the switch board is disposed within the holder 1).
Re claim 4, Yoshida does not explicitly disclose the device wherein the first temperature detecting element is disposed at a position not overlapping the display region in plan view. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first temperature detecting element is disposed at a position not overlapping the display region in plan view.  Yoshida discloses that the temperature sensor (10) detects the temperature where the ambient temperature is added to the display device-derived temperature (paragraph 0048).  Therefore, the temperature sensor (10) is not restricted to the location disclosed in Fig. 1, but anywhere the ambient temperature is added to the display device-derived temperature.  As described by Yoshida, the sensor may be in contact or separate from the display panel, so long as it is disposed within a range where it is influenced by heat generated by the display panel (paragraph 0049).   This would include a region wherein the first temperature detecting element is disposed at a position not overlapping the display region in plan view, such as immediately adjacent to the display region. 
Re claim 8, Yoshida does not disclose a heating unit configured to heat the electro-optical panel, wherein the second temperature detecting element is disposed at the holder between the heating device and the first temperature detecting element.
It would have been obvious to one having ordinary skill in the art to employ the device comprising a heating unit configured to heat the electro-optical panel, wherein the second temperature detecting element is disposed at the holder between the heating device and the first temperature detecting element.  An electro-optical device conventionally consists of heating units such as resistors and LED’s that produces heat to the electro-optical panel.  Such devices would are disposed in the area of the display region, which would be between the first temperature detecting element and the second temperature detecting element.    

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Miyashita (US 2018/0224692 A1).
Yoshida does not disclose the device wherein the electro-optical panel is disposed in a flow of a refrigerant for cooling the electro-optical panel, and the first temperature detecting element is disposed downstream in the flow of the refrigerant.  
Miyashita discloses a device wherein an electro-optical panel (100) is disposed in a flow of a refrigerant (78) for cooling the electro-optical panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an electro-optical panel is disposed in a flow of a refrigerant for cooling the electro-optical panel, and the first temperature detecting element is disposed downstream in the flow of the refrigerant since one would be motivated to suppress an increase of temperature of the holder.  The first temperature detecting element (10) of Yoshida would be located downstream in the flow of the refrigerant since any location along the flow of refrigerant may be considered a downstream location since no reference location for upstream is provided. 

Allowable Subject Matter
Claim 9 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, an electro-optical panel, wherein the first temperature detecting element and the second temperature detecting element are disposed to cause a coefficient K to be no more than 3 in a following expression: T (X2)= K(T(X1) - Th) + Th where a temperature of a central portion of a display region of the electro-optical panel is T(X2), a temperature of the first temperature detecting element is T(X1), a temperature of the second temperature detecting element is Th, and the coefficient is K, in combination with all the other claim limitation
Claim 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, the electro-optical device according to claim 1, comprising: a wiring substrate electrically coupled to the electro-optical panel; and a panel driving IC disposed at the wiring substrate, wherein the panel driving IC is disposed at a position overlapping the holder in plan view, and the second temperature detecting element is disposed on the first temperature detecting element side of the panel driving IC in plan view; in combination with all the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871